THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT

        THIS THIRD AMENDMENT dated as of May 18, 2004 (this “Third Amendment”)
to the Note Purchase Agreement dated as of October 12, 2000, as amended through
the date hereof (the “Note Agreement”) is between Nu Skin Enterprises, Inc., a
Delaware corporation (the “Company”), and The Prudential Insurance Company of
America (“Prudential”)


RECITALS

        A.        The Company and Prudential now desire to amend the Note
Agreement in the respects, but only in the respects, hereinafter set forth.

        B.        Capitalized terms used herein shall have the respective
meanings ascribed thereto in the Note Agreement unless herein defined or the
context shall otherwise require.

        C.        All requirements of law have been fully complied with and all
other acts and things necessary to make this Third Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.

        NOW, THEREFORE, upon the full and complete satisfaction of the
conditions precedent to the effectiveness of this Third Amendment set forth in
Section 3 hereof, and in consideration of good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Company and
Prudential do hereby agree as follows:


SECTION 1.         AMENDMENTS TO NOTE AGREEMENT

        1.1          Section 10.4 of the Note Agreement is hereby amended in its
entirety to read as follows:

                “10.4 Minimum Consolidated Net Worth

          The Company will not, at any time, permit Consolidated Net Worth to be
less than the sum of (i) $220,661,800, (ii) an aggregate amount equal to (a) 50%
of Consolidated Net Income (in each case to the extent a positive number) earned
in the fiscal quarter ended March 31, 2004, and each subsequent fiscal quarter
to and including the fiscal quarter ended December 31, 2005 and (b) 60% of
Consolidated Net Income (in each case, to the extent a positive number) for each
complete fiscal quarter thereafter, unless clause (iii) below is operative for
any given fiscal quarter (in which case such fiscal quarter shall be excepted
from this clause (b)), (iii) for the fiscal quarter ended March 31, 2006 and
each fiscal quarter ended thereafter to but not including the fiscal quarter in
which Total Indebtedness is first reduced to $120,000,000 or less, an aggregate
amount


-1-

  equal to 70% of Consolidated Net Income (in each case to the extent a positive
number) earned in each such fiscal quarter, and (iv) 50% of the net proceeds
realized by the Company and its Restricted Subsidiaries from (a) the sale of
Equity Securities subsequent to December 31, 2003, excluding issuances of Equity
Securities upon exercise of employee stock options or rights under any employee
benefit plans (excluding such exercise by any Person that owns greater than 5%
of the Equity Securities of the Company), (b) issuances of Equity Securities in
connection with acquisitions by the Company and its Restricted Subsidiaries and
(c) reissuances of up to $60,000,000 of treasury securities purchased by the
Company after December 31, 2003.


         1.2        The Note Agreement is further amended by adding thereto a
new Section 10.11 as follows:

                 “10.11 Minimum Cash.

          The Company covenants that at no time from March 31, 2004 through and
including September 30, 2004 will Available Cash be less than $75,000,000 and
that at no time from October 1, 2004 through and including December 31, 2005
will Available Cash be less than $90,000,000. For purposes hereof “Available
Cash” shall mean the difference between (i) the amount of the consolidated cash
and cash equivalents of the Company and Restricted Subsidiaries and (ii) the
aggregate amount outstanding under revolving credit facilities on which the
Company or any Restricted Subsidiaries are obligated as borrowers or
guarantors.”


        1.3          Schedule A of the Note Agreement is hereby further amended
by amending and restating the definition of “Consolidated Net Worth” in the
following manner:

          “Consolidated Net Worth” means, at any time, (a) the consolidated
stockholders’ equity of the Company and the Restricted Subsidiaries, as defined
according to GAAP, less (b) the sum of (i) to the extent included in clause (a),
all amounts attributable to minority interests, if any, in the securities of
Restricted Subsidiaries, and (ii) the amount by which Restricted Investments
exceed 20% of the amount determined in clause (a).



SECTION 2.         REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE COMPANY.

        2.1         To induce Prudential to execute and deliver this Third
Amendment (which representations shall survive the execution and delivery of
this Third Amendment), the Company represents and warrants to Prudential that:

-2-

  (a)        this Third Amendment has been duly authorized, executed and
delivered by it and each Guarantor Subsidiary which is a signatory hereto and
this Third Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against it in accordance with
its terms, except as enforcement may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);


  (b)        the Note Agreement, as amended by this Third Amendment, constitutes
the legal, valid and binding obligation, contract and agreement of the Company
enforceable against it in accordance with its terms, except as enforcement may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws or equitable principles relating to or limiting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law);


  (c)        the execution, delivery and performance by the Company of this
Third Amendment (i) has been duly authorized by all requisite corporate action
and, if required, shareholder action, (ii) does not require the consent or
approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of laws, statute, rule or regulation or its
certificate of incorporation or bylaws, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon it, or (3)
any provision of any material indenture, agreement or other instrument to which
it is a party or by which its properties or assets are or may be bound, or (B)
result in a breach or constitute (alone or with due notice or lapse or both) a
default under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c); and


  (d)        as of the date hereof and after giving effect to this Third
Amendment, no Default or Event of Default has occurred which is constituting.


Section 3.        Conditions to Effectiveness of This Amendment. This Third
Amendment shall become effective as of the date hereof upon the delivery to
Prudential of executed counterparts of this Third Amendment, duly executed by
the Company, the Subsidiary Guarantors named as signatories hereto and the
Required Holders.


SECTION 4.        MISCELLANEOUS.

                 4.1.        This Third Amendment shall be construed in
connection with and as part of the Note Agreement, and except as modified and
expressly amended by this

-3-

Third Amendment, all terms, conditions, and covenants contained in the Note
Agreement and the Notes are hereby ratified and shall be and remain in full
force and effect.

                  4.2         Any and all notices, requests, certificates and
other instruments executed and delivered after the execution and delivery of
this Third Amendment may refer to the Note Agreement without making specific
reference to this Third Amendment but nevertheless all such references shall
include this Third Amendment unless the context otherwise requires.

                 4.3         The descriptive heading of the various Sections or
parts of this Third Amendment are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.

                 4.4         This Third Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

                 4.5        The execution hereof by you shall constitute a
contract between us for the uses and purposes hereinabove set forth, and this
Third Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.

        IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

  THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA


/s/  Stephen J. De Martini
By:    Stephen J. De Martini
Its:    Vice President

NU SKIN ENTERPRISES, INC.

By:      /s/  Ritch N. Wood
Name:  Ritch Wood
Its:        Chief Financial Officer


-4-

  The undersigned Subsidiary Guarantors
hereby consent and agree to the
foregoing and to the First Amendment,
dated May 1, 2002, and the
Second Amendment dated October 31, 2003,
to the Private Shelf Facility.

NU SKIN ENTERPRISES HONG KONG, INC.,
a Delaware corporation
NU SKIN INTERNATIONAL, INC.,
a Utah corporation
NU SKIN UNITED STATES, INC.,
a Delaware corporation
BIG PLANET, INC.,
a Delaware corporation
NSE KOREA LTD.,
a Delaware corporation

By:      /s/  D. Matthew Dorny
Name:  D. Matthew Dorny
Its:      Vice President


NSE KOREA LTD.,
a Korean corporation


By:        /s/  Luke Yoo
Name:  Luke Yoo
Its:        President, Representative Director
              and General Manager


-5-